Citation Nr: 1518821	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-08 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether the appellant is competent to handle disbursement of Department of Veterans Affairs (VA) funds.

2.  Entitlement to an effective date earlier than February 5, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD) with polysubstance abuse.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1969 to November 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from June 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In the August 2011 rating decision referenced above, the RO, inter alia, determined that the appellant was not competent to handle the disbursement of VA funds.  The appellant submitted a notice of disagreement with the RO's determination in September 2011.  A Statement of the Case was issued in November 2012.  The RO thereafter accepted a February 2013 statement from the appellant as a timely appeal.  See e.g. March 2013 Deferred Rating Decision; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (discussing actions which may constitute a waiver of the requirement for filing a timely substantive appeal).  

Apparently, because the appellant's February 2013 statement contained no reference to the appellant's preferences regarding a Board hearing, in April 2013, the RO sent the appellant a letter outlining his hearing options.  The appellant, however, did not respond.  Absent a hearing request from the appellant, the Board will proceed with consideration of the appeal based on the evidence of record.  

In the June 2011 rating decision referenced above, the RO, inter alia, granted service connection for posttraumatic stress disorder (PTSD) with polysubstance abuse and assigned an initial 50 percent rating, effective February 5, 2010.  In August 2011, the appellant submitted a notice of disagreement with the effective date assigned for the award of service connection for PTSD with polysubstance abuse.  The record currently available to the Board contains no indication that a Statement of the Case addressing this matter has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

The issue of entitlement to an effective date earlier than February 5, 2010, for the award of service connection for PTSD with polysubstance abuse is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Clear and convincing medical evidence establishes that the appellant lacks the capacity to contract or manage his own affairs, including the disbursement of funds without limitation.


CONCLUSION OF LAW

The appellant is not competent to handle disbursement of VA funds.  38 U.S.C.A. §§ 5107, 5502 (West 2014); 38 C.F.R. § 3.353 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence necessary to substantiate a claim, and assist him or her in obtaining the evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this case, however, the VCAA does not apply, given the nature of the issue on appeal.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (holding that the VCAA does not apply to restoration of competency matters as the applicant "is not seeking benefits under Chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under Chapter 55").


Background

The record on appeal shows that the appellant was provided a VA psychiatric examination in April 2011 in connection with his claim of service connection for PTSD.  On examination, the appellant reported that he was homeless and had been staying in a hotel room for the past month.  He acknowledged a history of multiple periods of incarceration, most recently in September 2010.  He indicated that he was unable to work due to disability, but claimed that he was able to support himself and pay his telephone bill using his VA disability compensation.  He also indicated that he "will lend out his money so some will be coming back to him."  The appellant, however, acknowledged that he spent any residual money on cocaine.  The appellant reported that his hygiene was okay and that he bathed twice weekly.  He reported that his memory was "terrible."  After examining the appellant and reviewing the record, the examiner diagnosed the appellant as having military-related PTSD and polysubstance dependence.  The examiner concluded that, in light of the appellant's cocaine dependence, he was not competent for VA financial purposes.  He explained that, although the appellant managed his money in effective ways and knew his expenditures, he used his discretionary funds to support his cocaine dependence.  

In a June 2011 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective February 5, 2010.  With the appellant's previously service-connected disabilities, his combined disability rating was increased to 70 percent, effective February 5, 2010.  In addition, the RO proposed a finding of incompetency.  

In accordance with due process requirements, the RO notified the appellant of its proposal in a June 2011 letter.  He was offered the opportunity to submit evidence and request a hearing.  (The record shows that the RO also attempted to telephone the appellant at his number of record in order to advise him of the proposal of incompetency, but was advised that the telephone number he had provided to VA did not belong to him).  

In July 2011, the appellant requested a hearing in connection with the proposed finding of incompetency.  He was duly notified of the time and date of his scheduled hearing in an August 2011 letter, but he failed to appear without explanation.  

In an August 2011 rating decision, the RO determined that the appellant was not competent to handle disbursement of VA funds.  The appellant appealed the determination.  

In November 2011, the appellant again underwent a VA psychiatric examination.  He reported worsening PTSD symptoms and indicated that, although he had been admitted to a substance abuse treatment program, he had only attended two sessions in the last year.  He acknowledged continued abuse of crack and alcohol and indicated that he would smoke crack every day if he could.  He was vague and evasive about the amount of crack and alcohol he used.  After examining the appellant and reviewing the record, the examiner concluded that the appellant exhibited total occupational and social impairment due to the combined effects of his PTSD and substance abuse.  The examiner further indicated that, in light of the appellant's active cocaine and alcohol dependence, alleged physical assaults and legal problems, and his nonadherence to substance abuse and mental health treatment, the appellant should be rated as incompetent for VA purposes.  He emphasized that the appellant was not capable of managing his benefit payments in his own best interests.  

In an August 2011 rating decision, the RO increased the rating for the appellant's service-connected PTSD to 100 percent, effective August 29, 2011.  

In October 2012, the appellant attended an informal conference with a decision review officer.  He argued that he was competent to manage his financial affairs, as he paid his bills before they were due.  

In support of his claim, the appellant submitted a copy of an employment application for a position as a drywall finisher; a copy of two power bills, one of which showed that his account was past due; a copy of a receipt showing that the appellant purchased a dining set and that a balance of $487.19 was due; and a resident ledger showing inconsistent housing rental payments for 2012.  

Subsequent VA clinical records show that the appellant was hospitalized for treatment of a right sided pneumothorax and right rib fracture in January 2013.  On admission, he had dried blood over his nose and forehead and reported that he had been drinking at a relative's house and got into a physical altercation.  He was found to have an alcohol level of 209, and a urinalysis was positive for cocaine.  


Applicable Law

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2014).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.

There is a legal presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102 (2014).  

Whenever it is proposed to make an incompetency determination, the beneficiary will be notified of the proposed action and of the right to a hearing as provided in § 3.103.  Such notice is not necessary if the beneficiary has been declared incompetent by a court of competent jurisdiction or if a guardian has been appointed for the beneficiary based upon a court finding of incompetency.  If a hearing is requested it must be held prior to a rating decision of incompetency.  Failure or refusal of the beneficiary after proper notice to request or cooperate in such a hearing will not preclude a rating decision based on the evidence of record.  38 C.F.R. § 3.353(e).  


Analysis

Applying the facts in this case to the criteria set forth above, the Board concludes that the medical evidence of record provides clear and convincing evidence that the appellant is not competent to manage his VA funds.  

As discussed in detail above, the record on appeal contains VA medical opinions from two different examiners that both concluded that that the appellant is not competent to handle disbursement of his VA compensation.  The Board finds that these medical opinions are persuasive and assigns them great probative weight.  The opinions were rendered by medical professionals who have the specialized expertise necessary to opine on the matter at issue in this case, as they were a psychiatrist and a psychologist, respectively.  In addition, the examiners based their opinions on a review of the claims folder and an examination of the appellant; they also provided a rationale for their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  The Board also notes that the other clinical evidence of record similarly suggests that the appellant is not competent to handle disbursement of VA funds.  For example, VA clinical records reflect a clear continuation of the appellant's polysubstance abuse with factors such as homelessness, impaired judgment, and noncompliance with treatment recommendations.  

The Board also observes that the evidence submitted by the appellant himself strengthens the conclusion that he lacks the capacity to manage his own affairs.  As set forth above, these records reflect a history of inconsistent and inadequate payments for basic necessities such as housing and utilities.  

Although the Board has considered the appellant's assertions to the effect that he is able to handle his VA funds, the Board assigns greater probative weight to the evidence discussed above, including the objective medical evidence of record and the documentary evidence establishing that he fails to pay his bills on a consistent basis.  For the reasons discussed above, the Board finds that the medical evidence in this case is clear, convincing, and leaves no doubt as to the appellant's incompetency.  Such a determination is also consistent with the appellant's 100 percent disability rating for PTSD with polysubstance abuse, based on total social and occupational impairment.  

In reaching this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but has determined that the medical evidence is clear and convincing that the appellant lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds without limitation.

The Board further observes that the RO complied with the applicable due process requirements in reaching the determination of incompetency.  The appellant has not argued otherwise.  As set forth above, the appellant was duly notified of the proposed finding of incompetency in a June 2011 letter and was offered the opportunity to submit evidence and request a hearing.  After he requested a hearing, he was duly notified of the time and date of his scheduled hearing in an August 2011 letter, but he failed to appear without explanation.  Under these circumstances, the Board finds no due process deficiency which would render the finding of incompetency void.  


ORDER

The appellant is not competent to handle disbursement of Department of Veterans Affairs funds; the appeal is denied.




REMAND

As discussed above in the Introduction portion of this decision, a remand is necessary for the issuance of a Statement of the Case regarding the issue of entitlement to an effective date earlier than February 5, 2010, for the grant of service connection for PTSD with polysubstance abuse.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case (SOC) addressing the issue of entitlement to an effective date earlier than February 5, 2010, for the grant of service connection for PTSD with polysubstance abuse.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto. The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


